TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                      NO. 03-02-00716-CR



                               Marshall Murel Dunham, Appellant

                                                 v.

                                  The State of Texas, Appellee




         FROM THE DISTRICT COURT OF BELL COUNTY, 264TH JUDICIAL DISTRICT
             NO. 52,880, HONORABLE MARTHA J. TRUDO, JUDGE PRESIDING



                            MEMORANDUM                   OPINION


               Counsel for appellant moves to dismiss this appeal because of the death of appellant.

The motion will be treated as a motion to permanently abate the appeal. Tex. R. App. P. 7.1(a)(2).

The motion is granted.

               The appeal is permanently abated.



                                              __________________________________________

                                              David Puryear, Justice

Before Chief Justice Law, Justices B. A. Smith and Puryear

Permanently Abated

Filed: March 20, 2003
Do Not Publish